Exhibit 99.05 Unaudited Proforma Balance Sheet As of March 31, 2013 Havana Furnishings, Inc. Nuzee Co., Ltd. January 31, March 31, Adjustments Proforma 2013 2013 Assets Current assets Cash 2,757 410,262 413,019 Accounts receivable, net - 502 502 Related Party Receivable - 139,661 - 139,661 Inventory, net - 8,417 8,417 Prepaid expenses and deposits - 19,859 19,859 Total current assets 2,757 578,701 581,458 Equipment, net - 2,289 2,289 Total assets 2,757 580,990 583,747 Liabilities and Stockholders' Deficit Current liabilities Accounts payable 2,700 24,041 26,741 Other liabilities, including advances from affiliates 22,015 540,000 - 562,015 Other current liabilities - - - Total current liabilities 24,715 564,041 588,756 Note payable - related party - - - Total liabilities 24,715 564,041 588,756 Commitments Stockholders' deficit Common stock 62 - 62 Additional paid-in capital 47,938 747,407 (69,958) 725,387 Retained earnings (Accumulated deficit) (69,958) (730,458) 69,958 (730,458) Total stockholders' equity (deficit) (21,958) 16,949 (5,009) Total liabilities and stockholders' deficit 2,757 580,990 583,747 F-1 Unaudited Proforma Income Statement For the year ending September 30, 2012 Havana Furnishings, Inc. Nuzee Co., Ltd. Adjustment Proforma July 31, 2012 September 30, 2012 Revenues - Cost of revenues - 89,552 - 89,552 Gross profit - (89,552) - (89,552) Operating expenses 28,009 195,506 - 223,515 Loss from operations (28,009) (285,058) - (313,067) Interest expense, net - Other Income - Net loss (28,009) (285,058) - (313,067) F-2 Unaudited Proforma Income Statement For the six months ending March 31, 2013 Havana Furnishings, Inc. Nuzee Co., Ltd. Six months ending Six months ending Adjustment Proforma January 31, 2013 March 31, 2013 Revenues - 57,211 - 57,211 Cost of revenues - 33,063 - 33,063 Gross profit - 24,148 - 24,148 Operating expenses 33,949 427,338 - 461,287 Loss from operations (33,949) (403,190) - (437,139) Interest expense, net - Other Income - (42,210) - (42,210) Net loss (33,949) (445,400) - (479,349) F-3
